36 So.3d 918 (2010)
Stanley WINCHESTER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3259.
District Court of Appeal of Florida, Fourth District.
June 9, 2010.
Stanley Winchester, Wewahitchka, pro se.
No appearance for appellee.
PER CURIAM.
Stanley Winchester appeals from an order treating his letter to the presiding judge as a motion for rehearing as to the denial of his rule 3.170(l) motion to vacate plea, and denying it. The undated letter was filed nearly two months after the date of entry of the order denying the motion to withdraw plea, on April 27, 2009. The notice of appeal was filed[1] three months after that date.
In his initial brief, Winchester asks this court to consider the letter to be a rule 3.850 motion for postconviction relief. We decline to do so, and instead dismiss the appeal as untimely. See Bridges v. State, 863 So.2d 366 (Fla. 5th DCA 2003) (dismissing appeal for lack of jurisdiction because notice of appeal was not timely; *919 defendant's pro se letter requesting reconsideration of order denying motion to withdraw plea was unauthorized).
Dismissed.
WARNER, HAZOURI and LEVINE, JJ., concur.
NOTES
[1]  The notice of appeal bears a certificate of service dated July 28, 2009. See Fla. R.App. P. 9.420(a)(2).